Citation Nr: 0709516	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  04-06 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Entitlement to service connection for a cervical spine 
disability characterized by degenerative arthritis and 
radiculopathy at C6-7.  

2.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to May 
1973, and from January 1991 to March 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran an increased rating for his 
PTSD, and a TDIU.  The veteran subsequently initiated and 
perfected appeals of these determinations.  

This appeal also arises from a June 2003 rating decision 
which denied the veteran entitlement to service connection 
for a cervical spine disability.  The veteran subsequently 
initiated and perfected an appeal of this determination, and 
it has been merged into his prior pending appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has previously expressed a desire for a personal 
hearing before a member of the Board, and in June 2005, such 
a hearing was afforded him at the Detroit RO.  However, the 
transcript of the hearing ends abruptly and appears to be 
incomplete.  A complete written transcript of the hearing is 
required by VA regulation in pertinent cases to serve as an 
official record of the proceedings.  38 C.F.R. § 20.714(a) 
(2006).  Although the majority of the hearing appears to have 
been transcribed, the complete transcript is not of record, 
and the Board is unable to obtain the remainder of the 
hearing through the use of a duplicate back-up tape.  See 
38 C.F.R. § 20.714(a) (2006).  In January 2007, the veteran 
was advised of the incompleteness of the June 2005 hearing 
transcript, and offered another opportunity for a hearing.  
In February 2007, he accepted this offer, opting for another 
personal hearing before a Veterans Law Judge seated at the 
RO.  

Accordingly, the case is REMANDED for the following action:  

The veteran should be scheduled for a 
personal hearing before a traveling member 
of the Board of Veterans' Appeals at the 
RO as soon as practicable.  

By this remand, the Board offers no opinion regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

